DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
35 USC 112(a)-enablement
Applicant’s arguments, filed 11/12/2021, with respect to the rejection of claims 2 and 16 under 35 USC 112(a) have overcome the rejection.  Therefore, the rejection of has been withdrawn. 
Prior Art
The Applicant Asserts:
	The MPEP requires that a prior art reference being used in a Section 103 rejection be considered in its entirety. ("A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention," MPEP § 2141.02.VI). When viewed in its entirety, i.e., as a whole, Sit teaches away from using spinal cord stimulation to restore sensation. In particular, to the extent Sit suggests restoring sensation, Sit teaches stimulating peripheral nerves, not the spinal cord. (See, e.g., paragraphs [0217] and [0239], discussing treating carpal tunnel syndrome, including numbness, by positioning "functional elements" to stimulate median nerve tissue).
	As previously discussed by Applicant (e.g., during the March 31, 2021 Examiner interview and in Applicant's Office Action responses dated June 21, 2021 and June 30, 2021) peripheral stimulation and spinal cord stimulation are not interchangeable. It would not have been obvious that therapies and parameters that cause an effect when applied to peripheral nerves would cause the same effect when applied to the spinal cord. Thus, Sit's direction to stimulate a peripheral nerve to achieve sensory restoration conflicts with, and even teaches away from, SPR's teaching to stimulate the spinal cord to achieve sensory restoration. Accordingly, a skilled artisan would not have combined Sit and SPR as alleged by the Office for at least the reason that Sit teaches away from using spinal cord stimulation to restore sensation. Moreover, 


In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123, section II. 
The Applicant Asserts:
	ii.  The combination of Sit and SPR is not enabled 
	Even if a skilled artisan ignored the teaching away aspect of Sit and attempted to combine Sit and SPR to achieve sensory restoration via spinal cord stimulation (which Applicant does not concede and expressly disagrees with), the skilled artisan would have been unable to do so absent undue experimentation - at least because the combination of Sit and SPR is not enabling. As previously discussed (e.g., during the March 31st Examiner interview and in Applicant's June 21, 2021 Office Action Response), a non- enabling reference can be used in a Section 103 rejection; however, the combination of references used to reject a claim must still provide an enabling disclosure of the claimed subject matter to support a Section 103 rejection. MPEP § 2121.01(11); Therasense, Inc. v. Becton, Dickinson & Co., 593. F.3d 1289 (Fed. Cir. 2010). If the combination of references does not provide an enabling disclosure of the claimed subject matter, the combination cannot support a Section 103 rejection. Id. 
	As a preliminary matter, SPR by itself does not enable a skilled artisan to restore sensation in diabetic neuropathy patients. SPR is a press release that generically asserts that spinal cord stimulation can restore sensation in diabetic neuropathy patients, but provides no teaching or even suggestion as to how to restore sensation. For example, SPR does not disclose any signal delivery parameters that can be used to restore sensation. Given this lack of even basic technical information and guidance, a skilled artisan would not have been able to 
	Furthermore, the combination of SPR and Sit also would not have enabled a skilled artisan to restore sensation in diabetic neuropathy patients. Sit discloses a very broad range of signal delivery parameters (see, e.g., paragraph [0139]), waveform patterns (see, e.g., paragraph [0138]), targets (see, e.g., paragraph [0226]), and indications (see, e.g., paragraphs [0066]-[0068]). Despite these broad, wide-ranging, and non-specific listings, Sit does not even suggest that sensory restoration is possible via spinal cord stimulation. Accordingly, even if a skilled artisan had wanted to use Sit's disclosed signal delivery parameters to achieve SPR's teaching of restoring sensation lost in association with diabetic neuropathy via spinal cord stimulation, the skilled artisan would not have known which (if any) of the very broad ranges of signal delivery parameters disclosed in Sit would have, or even could have, restored the lost sensation. 
	Thus, if a skilled artisan had attempted to achieve the results disclosed in SPR based on Sit, they would have had to conduct an undue level of experimentation across the broad signal delivery parameter ranges disclosed in Sit, in addition to resolving the previously discussed conflict between SPR and Sit regarding the proper stimulation target for restoring sensation (i.e., spinal cord stimulation vs. peripheral stimulation). Moreover, neither Sit nor SPR discuss which signal delivery parameters (e.g., frequency, pulse width, amplitude, duty cycle, etc.) are "results-effective" variables, and thus provide no direction as to which signal delivery parameters should, or even could, be manipulated while experimenting with Sit's parameters to achieve SPR's results. See, e.g., MPEP § 2144.05(III)(C), for a discussion of results-effective variables. Indeed, the only way a skilled artisan could have resolved the foregoing deficiencies and conflicts without undue experimentation would have been to read the present application, which of course would render any rejection based on these references as being based on impermissible hindsight. For at least the foregoing reasons, the combination of Sit and SPR is not enabled and therefore cannot support a Section 103 rejection of claims 2 or 16.


The Examiner respectfully disagrees that the prior art of Sit teaches away from stimulating the spinal cord. As explained above Sit discloses spinal cord stimulation (par. [0186]: Apparatus 10 can be configured to treat …diabetes (e.g., diabetic neuropathy). One or more functional elements 260 can be configured to deliver stimulation energy (e.g., electrical energy…) to nerve tissue such as tissue of the central nervous system...One or more leads 265 (each comprising one or more functional elements 260) can be implanted in and/or proximate the spinal cord…). Further Sit teaches “a controller…configured to provide a stimulation signal 
 The Applicant Asserts:
	iii. A skilled artisan would not have the requisite reasonable expectation of success if they combined Sit and SPR 
	Related to the fact that the combination of Sit and SPR is not enabled, a skilled artisan also would not have had the requisite reasonable expectation of success if they combined Sit and SPR to arrive at the claimed subject matter. As set forth in the MPEP, "if there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success." MPEP § 2143.02, citing In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); emphasis added. In other words, a proper Section 103 rejection requires not only that there be a reason to combine prior art references, but also that there be a reasonable expectation of success of achieving the claimed invention by combining the prior art. No such reasonable expectation of success exists with the combination of Sit and SPR. 

	As set forth above, Sit not only discloses a very broad range of signal delivery parameters, waveform patterns, and targets without suggesting which, if any, of the foregoing variables are results-effective, but also specifically teaches using peripheral stimulation to achieve sensory restoration. If a skilled artisan were to have combined Sit and SPR to achieve the claimed result of restoring sensation, they would therefore have had to (1) randomly select, from Sit's broad list of signal delivery parameters, waveform patterns, and targets, how the therapy should be applied, and (2) ignore Sit's express teaching that sensory restoration is achieved via peripheral stimulation. Given this hurdle, it is unreasonable to think that the skilled artisan would have had any reasonable expectation of actually achieving sensory restoration, without undue experimentation. For at least this additional reason, the combination of Sit and SPR cannot support a proper Section 103 rejection of claims 2 or 16. 


st and 3rd par.). There is a reasonable expectation that the therapy of Sit would be successful in treatment of diabetic neuropathy with spinal cord stimulation, as per the disclosure of Seattle Pain Relief.  
All further arguments are addressed in the responses provide above. In summary, the prior art of Sit discloses treating patients with neuropathy that is related to diabetes (e.g. diabetic neuropathy) while Seattle Pain Relief acknowledges results that would be obtained by the application of Sit. It appears, based on Seattle Pain Relief, that restoration of sensation loss from the application of spinal cord stimulation in patients with diabetic neuropathy was known before the effective filing date of the claimed invention. Applicant’s spinal cord stimulation treatment parameters align with those of Sit therefore Sit would produce the same results as Applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792 

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792